            Case 6:20-cv-00725-ADA Document 46 Filed 04/27/21 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                         Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                        6:20-cv-00726-ADA
                                                         6:20-cv-00727-ADA
                Plaintiff,                               6:20-cv-00728-ADA

       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

                Defendant.


                             JOINT CLAIM CONSTRUCTION STATEMENT

       Pursuant to the Scheduling Order, the Parties jointly submit this claim construction

statement.

I.     U.S. Patent No. 7,280,534 (Case No. 6:20-cv-00725-ADA)

                                       Brazos’s Proposed                HPE’s Proposed
         Term/Phrase
                                         Construction                    Construction
 “associated IP service           plain and ordinary meaning      “one of at least two distinct
 controller (IPSC)”                                               mechanisms for exchanging
 (claims 1, 20)                                                   routing information between
                                                                  at least two customer edge
 “IP service controller (IPSC)
                                                                  switches that is installed
 associated with a CE”
                                                                  either on the switches
 (claim 24)
                                                                  themselves or at a remote
 [proposed by HPE]                                                server where it maintains a
                                                                  fixed association with a
                                                                  subset of customer edges”

 “unique loop-back addresses      plain and ordinary meaning      “unique IP addresses over the
 of customer edges (CE)”                                          OOB (out-of-band) control
 (claims 1, 24)                                                   virtual circuit, where the
                                                                  OOB control virtual circuit
 “unique loop-back addresses
                                                                  defines paths by ATM
 of other customer edges
                                                                  (Asynchronous Transfer
 (CE)”
                                                                  Mode), FR (Frame Relay) or
 claim 20)
                                                                  other layer 2 connectivity
 [proposed by HPE]                                                type, and where the IPSC


                                                1
         Case 6:20-cv-00725-ADA Document 46 Filed 04/27/21 Page 2 of 7




                                       Brazos’s Proposed                  HPE’s Proposed
         Term/Phrase
                                         Construction                       Construction
                                                                   stores the CE loop-back
                                                                   information in the routing
                                                                   databases (tables)”

 “broadcasting from said          plain and ordinary meaning       “sending, by an IPSC, the IP
 associated IPSC, said IP                                          addresses of said associated
 addresses of said associated                                      customer networks to other
 customer networks to other                                        IPSCs over a layer 2 (i.e.,
 IPSCs”                                                            Frame Relay or ATM)
 (claims 1, 20, 24)                                                medium”
 [proposed by HPE]

II.    U.S. Patent No. 7,386,630 (Case No. 6:20-cv-00726-ADA)

                                       Brazos’s Proposed                 HPE’s Proposed
         Term/Phrase
                                         Construction                     Construction
 “a customer policy               plain and ordinary meaning       “a policy of a network user
 comprising a tunneling mode                                       that comprises a selected
 and a tunnel group identifier”                                    tunneling mode that defines
 (claims 1, 12, 18)                                                the method of translating the
                                                                   Diffserv information in the
 [proposed by HPE]
                                                                   MPLS headers into the DSCP
                                                                   value in the encapsulated IP
                                                                   header when packets exit the
                                                                   MPLS network, and
                                                                   comprises a named identifier
                                                                   of groups of network tunnels
                                                                   with similar properties that
                                                                   form a certain topology”

 “corresponding to the            not indefinite,                  indefinite
 tunnels”                         plain and ordinary meaning
 (claim 1)
 [proposed by HPE]

 “policy targets”                 not indefinite,                  indefinite
 (claims 12, 18)                  “network nodes where the
                                  mapping policy, the network
 [proposed by HPE]
                                  policy, and/or the customer
                                  policy, including any specific
                                  routing assignments dictated
                                  by such policies, are
                                  enforced”


                                                2
         Case 6:20-cv-00725-ADA Document 46 Filed 04/27/21 Page 3 of 7




III.   U.S. Patent No. 7,443,832 (Case No. 6:20-cv-00727-ADA)

                                       Brazos’s Proposed                  HPE’s Proposed
         Term/Phrase
                                         Construction                      Construction
 “interest value”                 “a number that quantifies the performance difference between
 (claim 1)                        a possible path and the ideal solution”
 [proposed by HPE]

 “information data                “information data representative of at least two numeric
 representative of at least two   values that identify resource characteristics and available
 chosen criteria”                 connections between nodes”
 (claim 1)
 [proposed by HPE]

 “a processing means for:        not subject to 35 U.S.C.          Means plus function.
                                 § 112, ¶ 6,
 a) receiving a path set-up                                        The function is:
    request containing a set of not indefinite,
                                 plain and ordinary meaning        “a) receiving a path set-up
    service data associated                                            request containing a set of
    with a stream to be                                                service data associated
    switched, and for                                                  with a stream to be
    determining in said table                                          switched, and for
    at least two criteria stored                                       determining in said table
    in corresponding                                                   at least two criteria stored
    relationship to said set of                                        in corresponding
    service data associated                                            relationship to said set of
    with the stream,                                                   service data associated
 b) ensuring the connectivity                                          with the stream,
    of said multiplicity of                                        b) ensuring the connectivity
    label switched routers, on                                        of said multiplicity of
    the basis of information
                                                                      label switched routers, on
    data stored in said                                               the basis of information
    descriptive structure,                                            data stored in said
 c) calculating from among                                            descriptive structure,
    said label switch routers                                      c) calculating from among
    possible paths between a                                          said label switch routers
    departure node and a
                                                                      possible paths between a
    destination node taking                                           departure node and a
    account of at least one of                                        destination node taking
    said two criteria that have                                       account of at least one of
    been determined and then                                          said two criteria that have
    deducing an ideal solution                                        been determined and then
    from performances of said                                         deducing an ideal solution
    possible paths on at least                                        from performances of said
    one of said criteria,


                                                 3
        Case 6:20-cv-00725-ADA Document 46 Filed 04/27/21 Page 4 of 7




                                     Brazos’s Proposed             HPE’s Proposed
        Term/Phrase
                                       Construction                  Construction
d) assigning each possible                                       possible paths on at least
   path an interest value                                        one of said criteria,
   taking account of said                                     d) assigning each possible
   ideal solution and then                                       path an interest value
   classifying said possible                                     taking account of said
   paths taking account their                                    ideal solution and then
   respective interest values,                                   classifying said possible
   and                                                           paths taking account their
e) selecting a path from                                         respective interest values,
   among said classified                                         and
   possible paths and then                                    e) selecting a path from
   associating with said                                         among said classified
   stream to be switched a                                       possible paths and then
   label representative of                                       associating with said
   said selected path so that                                    stream to be switched a
   said labeled stream is                                        label representative of
   switched via said path to                                     said selected path so that
   the destination node.”                                        said labeled stream is
   (claim 1)                                                     switched via said path to
[proposed by HPE]                                                the destination node.”
                                                              The term is indefinite for
                                                              insufficient disclosure of
                                                              structure corresponding to the
                                                              function.
                                                              Alternatively, the
                                                              corresponding structure is
                                                              2:42–4:8 and 5:48–10:7 of
                                                              the specification.

“deducing an ideal solution      plain and ordinary meaning   “observing the performance
from performances of said                                     of all paths based on at least
possible paths on at least one                                one of said criteria, and
of said criteria”                                             determining that one path of
(claim 1)                                                     the possible paths is ideal
                                                              based on said criteria”
[proposed by HPE]
                                                              Alternative compromise
                                                              proposal:
                                                              “deducing an ideal solution
                                                              from observed performances
                                                              of all possible paths based on
                                                              at least one of said criteria”



                                              4
        Case 6:20-cv-00725-ADA Document 46 Filed 04/27/21 Page 5 of 7




IV.   U.S. Patent No. 7,519,056 (Case No. 6:20-cv-00728-ADA)

                                    Brazos’s Proposed                  HPE’s Proposed
        Term/Phrase
                                      Construction                      Construction
 “VC label in a layer 2 MPLS   “the bottom label in a layer 2 MPLS label stack consisting of
 label stack”                  a top tunnel label and a bottom virtual circuit label, which is
 (claims 1, 18, 21)            used by an egress label edge router to process the packet”
 [proposed by HPE]

 “dynamically determined”      not indefinite                   indefinite
 (claims 1, 18, 21)            plain and ordinary meaning
 [proposed by HPE]




                                             5
        Case 6:20-cv-00725-ADA Document 46 Filed 04/27/21 Page 6 of 7




    Date: April 27, 2021                     Respectfully submitted,

By: /s/ Raymond W. Mort, III             By: /s/ Michael D. Hatcher
    Raymond W. Mort, III                     Michael D. Hatcher
    Texas State Bar No. 00791308             Texas State Bar No. 24027067
    raymort@austinlaw.com                    Callie C. Butcher
    THE MORT LAW FIRM, PLLC                  Texas State Bar No. 24092203
    100 Congress Avenue, Suite 2000          SIDLEY AUSTIN LLP
    Austin, Texas 78701                      2021 McKinney Avenue, Suite 2000
    tel/fax: (512) 677-6825                  Dallas, TX 75201
                                             Telephone: (214) 981-3300
    Alessandra C. Messing                    Facsimile: (214) 981-3400
    New York State Bar No. 5040019           mhatcher@sidley.com
    amessing@brownrudnick.com                cbutcher@sidley.com
    Timothy J. Rousseau
    New York State Bar No. 4698742           Michael R. Franzinger
    trousseau@brownrudnick.com               DC Bar No. 500080
    Yarelyn Mena                             SIDLEY AUSTIN LLP
    (pro hac vice)                           1501 K Street, NW
    ymena@brownrudnick.com                   Washington, DC 20005
    BROWN RUDNICK LLP                        Telephone: (202) 736-8000
    7 Times Square                           Facsimile: (202) 736-8711
    New York, New York 10036                 mfranzinger@sidley.com
    telephone: (212) 209-4800
    facsimile: (212) 209-4801                Barry K. Shelton
                                             Texas State Bar No. 24055029
    Edward J. Naughton                       SHELTON COBURN LLP
    Massachusetts State Bar No. 600059       311 RR 620, Suite 205
    enaughton@brownrudnick.com               Austin, TX 78734-4775
    Rebecca MacDowell Lecaroz                Telephone: (512) 263-2165
    (pro hac vice)                           Facsimile: (512) 263-2166
    rlecaroz@brownrudnick.com                bshelton@sheltoncoburn.com
    BROWN RUDNICK LLP
    One Financial Center                     COUNSEL FOR DEFENDANT
    Boston, Massachusetts 02111              HEWLETT PACKARD ENTERPRISE
    telephone: (617) 856-8200                COMPANY
    facsimile: (617) 856-8201

    David M. Stein
    Texas State Bar No. 797494
    dstein@brownrudnick.com
    Sarah G. Hartman
    California State Bar No. 281751
    shartman@brownrudnick.com
    BROWN RUDNICK LLP
    2211 Michelson Drive, 7th Floor
    Irvine, California 92612


                                         6
    Case 6:20-cv-00725-ADA Document 46 Filed 04/27/21 Page 7 of 7




telephone: (949) 752-7100
facsimile: (949) 252-1514

Counsel for Plaintiff
WSOU Investments, LLC d/b/a
Brazos Licensing and Development




                                   7
